DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2019/0228791 A1), hereinafter referred to as Sun, in view of Ayrapetian et al. (US 9,286,883 B1), hereinafter referred to as Ayrapetian, and further in view of Gibbons et al. (US 2019/0034048 A1), hereinafter referred to as Gibbons.

Regarding claim 2, Sun teaches:
A training speech data generating apparatus, comprising:
processing circuitry configured to:
convert, using fourth noise data, which is noise data based on third noise data, and speech data, the speech data so as to make the speech data clearly audible under a noise environment corresponding to the fourth noise data (Fig. 2 element 206, para [0032], where near-field speech data is enhanced based on the noise, and where the third and fourth noise values are the same); and 
obtain training speech data by superimposing the third noise data and the converted speech data (Fig. 2 element 208, para [0033-34], where the noise and reverberation is added to the adjusted near-field speech data to produce training data); and
Sun does not teach:
obtain the fourth noise data by lowering a volume of the third noise data.  
Ayrapetian teaches:
obtain the fourth noise data by lowering a volume of the third noise data (col. 3 lines 42-61, where the noise level is dynamically lowered depending on the microphone output).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sun by using lower volumes of noise as taught by Ayrapetian (Ayrapetian col. 3 lines 42-61) in the voice conversion of Sun (Sun para [0032]) by adjusting the noise signal amplitude of Sun (Sun para [0031]) to a lower level, to prevent or reduce the risk of obscuring desirable low-level sounds (Ayrapetian col. 3 lines 42-61).
Sun in view of Ayrapetian does not teach:
construct a speech/non-speech model that distinguishes between non-speech and speech using the training data.
Gibbons teaches:
construct a speech/non-speech model that distinguishes between non-speech and speech using the training data (para [0230], [0234], where a model is trained to classify audio chunks as speech or noise, and where the training uses chunks from speakers in a variety of environments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sun in view of Ayrapetian by training the classifier of Gibbons (Gibbons para [0230]) using the training data of Sun in view of Ayrapetian (Sun para [0033-34]), in order to differentiate speech from noise, such as to recognize a voice command (Gibbons para [0230]).

Regarding claim 4, Sun teaches:
A training speech data generating method, implemented by a training speech data generating apparatus that includes processing circuitry, comprising:
a voice conversion step in which the processing circuitry converts, using fourth noise data, which is noise data based on third noise data, and speech data, the speech data so as to make the speech data clearly audible under a noise environment corresponding to the fourth noise data (Fig. 2 element 206, para [0032], where near-field speech data is enhanced based on the noise, and where the third and fourth noise values are the same); and 
a noise superimposition step in which the processing circuitry obtains training speech data by superimposing the third noise data and the converted speech data (Fig. 2 element 208, para [0033-34], where the noise and reverberation is added to the adjusted near-field speech data to produce training data); and
Sun does not teach:
a noise conversion step for voice conversion in which the processing circuitry obtains the fourth noise data by lowering a volume of the third noise data.  
Ayrapetian teaches:
a noise conversion step for voice conversion in which the processing circuitry obtains the fourth noise data by lowering a volume of the third noise data (col. 3 lines 42-61, where the noise level is dynamically lowered depending on the microphone output).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sun by using lower volumes of noise as taught by Ayrapetian (Ayrapetian col. 3 lines 42-61) in the voice conversion of Sun (Sun para [0032]) by adjusting the noise signal amplitude of Sun (Sun para [0031]) to a lower level, to prevent or reduce the risk of obscuring desirable low-level sounds (Ayrapetian col. 3 lines 42-61).
Sun in view of Ayrapetian does not teach:
a construction step of constructing a speech/non-speech model that distinguishes between non-speech and speech using the training data.
Gibbons teaches:
a construction step of constructing a speech/non-speech model that distinguishes between non-speech and speech using the training data (para [0230], [0234], where a model is trained to classify audio chunks as speech or noise, and where the training uses chunks from speakers in a variety of environments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sun in view of Ayrapetian by training the classifier of Gibbons (Gibbons para [0230]) using the training data of Sun in view of Ayrapetian (Sun para [0033-34]), in order to differentiate speech from noise, such as to recognize a voice command (Gibbons para [0230]).

Regarding claim 5, Sun in view of Ayrapetian and Gibbons teaches:
A non-transitory computer-readable recording medium that records a program for making a computer function as the training speech data generating apparatus according to Claim 2 (Fig. 8, para [0050], where the program instructions are stored in memory).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0042412 A1 para [0027] teaches training models that distinguish between regions of speech and non-speech; US 2017/0278525 A1 para [0056-57] teaches training classifier models to classify different types of non-speech sounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658